It seems to me that the opinion of Mr. Justice FEAD reads into the statute, or at least adds thereto, the following provision found in the statutes of some other States:
"Every employee going to and from his employment in the ordinary and usual way, while on the premises of his employer, shall be deemed to be performing service growing out of and incidental to his employment."
See Northwestern Fuel Co. v. Industrial Commission ofWisconsin, 197 Wis. 48 (221 N.W. 396), where such a statute of Wisconsin is quoted (Wis. Stat. 1927, § 102.03 [2]).
We have no such statute. But it may be said that such a statute is superfluous considering some decisions so holding without a like statute. The answer is that the compensation law is in derogation of the common law and strictly a statutory remedy for accidents arising out of and in the course of the employment. If an accident, happening upon the way to employment, is to be considered as arising out of and in the course of the employment the statute should so provide. *Page 190 
In this jurisdiction we adhere strictly to the essentials that the accident must arise, not only out of, but as well in the course of the employment.
It may be conceded that the employment of plaintiff brought her to the place of the accident, but such is not enough, for it must appear that the accident at that place arose in the course of her employment. The way where plaintiff slipped was as well the public entrance to the passenger station room of the railroad depot.
I think the award should be vacated, with costs against plaintiff.